DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to an energy storage device.
Group II, claim 6, drawn to an energy storage module.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and IIthe energy storage device of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021) and Nakano et al. (JP 2006344572 A) (English machine translation provided herein).  
Masuda discloses an energy storage device [0002] comprising: an outer case (2) on which an external terminal (3) is mounted (Fig. 1); an electrode assembly (5) housed in the outer case (Fig. 2); a conductive shaft portion (7) having one end (71) thereof connected to the external terminal; and a conductive plate portion (62) housed in the outer case (Fig. 6), to which the other end of the conductive shaft portion is connected (Fig. 6), and the electrode assembly is connected (via 61), wherein the external terminal is configured such that a recessed portion (31) is formed on a first surface of the external terminal (interfacing with 43) on which a bus bar (4) is placed, and a second surface of the external terminal (interfacing with 9) opposedly faces the outer case (Fig. 6), and one end of the conductive shaft portion (71) is brought into pressure contact with the external terminal in an inside of the recessed portion (through a riveting action; [0050]. 
Additionally, Masuda teaches wherein the recessed portion formed on the external terminal is covered by the bus bar [0061] (Fig. 5).  Furthermore, Masuda teaches that the bus bar is welded (10) to the external terminal to provide for a physical and electrical connection [0061]. Masuda also teaches wherein the external terminal is made of a copper alloy [0055], the one end of the conductive shaft portion connected to the external terminal is an aluminum alloy [0050] and the bus bar is made on an aluminum alloy [0104].
Masuda does not disclose wherein the recessed portion is gas-tightly covered by the bus bar.
Nakano teaches an energy storage device (Machine translation; [0001] comprising: an outer case (30) on which an external terminal (25a) is mounted (Fig. 2); and a bus bar (15).  Nakano further teaches that the external terminal is made of aluminum (Machine translation; [0021]) and should be sealed in a gas-tight manner when connected with the bus bar to prevent 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add additional weldment to the bus bar of Masuda such that the recessed portion of Masuda is gas-tightly covered by the bus bar as taught by Nakano to prevent contact with a liquid and cause an electric corrosion phenomenon and the skilled artisan would have a reasonable expectation of success in doing so.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759